Title: From Thomas Jefferson to George Jefferson, 6 July 1801
From: Jefferson, Thomas
To: Jefferson, George


               
                  Dear Sir
                  Washington July 6. 1801.
               
               I inclose you a treasury draught on Colo. Carrington [for] fifteen hundred dollars to meet mr Eppes’s draughts on you [for] 800. D. payable to Dr Shore the 12th. and 500. D payable to mr [Haxhall] on the 16th. inst. the surplus to go towards covering your advances [for] the hams &c . I have furnished you lately too sparingly with cash. the fact is that my Outfit has been so very heavy that [it still?] presses very hard on all my resources private & public, & will not [leave me] at ease under two or three months. I am not able exactly to [settle our] accounts, because you meet a number of small expenses not known to me but whenever you will be so kind as to mention that you are in [arrears] & how much, it shall be immediately covered. in the mean time I will do it conjecturally. I shall go home in the first week of [Aug.] to remain to the last of Sep. can you not come & pass [some time] with us. accept assurances of my affectionate esteem.
               
                  
                     Th: Jefferson
                  
               
            